IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 96-40092
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellant,


versus

VALENTIN JAIMES-OCAMPO,

                                           Defendant-Appellee.


                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:95CR34-001
                       - - - - - - - - - -
                          July 17, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The defendant appeals his sentence for illegal reentry of a

criminal alien, a violation of 8 U.S.C. § 1326(a) and (b)(1).     We

have reviewed the record and the briefs and we find no abuse of

discretion on the part of the district court.     See United States

v. Ashburn, 38 F.3d 803, 807 (5th Cir. 1994)(en banc), cert.

denied, 115 S. Ct. 1969 (1995).

     AFFIRMED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.